                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MYRON ELCARLO EDWARDS,

          Appellant,                                                     ORDER
    v.
                                                                 Case No. 17-cv-917-jdp
 WISCONSIN DEPARTMENT OF
 CORRECTIONS,

          Appellee.


         Appellant has submitted a motion for an order directing prison officials to pay the

remainder of the filing fees from plaintiff’s release account. Under the Prison Litigation Reform

Act, an inmate who files a lawsuit in federal court under the in forma pauperis statute must pay

the $350 filing fee, first by making an initial partial payment and then by sending the

remainder of the fee to the court in installments of 20% of the preceding month’s income, in

accordance with 28 U.S.C. § 1915(b)(2). On December 7, 2017, this court entered an order

assessing plaintiff an initial partial payment of the filing fee for this case, which plaintiff has

paid. Plaintiff has been making monthly installment payments since then.

         The language of 28 U.S.C. § 1915(b)(1) requires prison officials to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005). However, with the exception of such

initial partial payments, this court does not have the authority to tell state officials whether,

and to what extent, a prisoner should be able to withdraw money from a release account. I will

deny this motion.




                                                1
                                              ORDER

       IT IS ORDERED that plaintiff Myron Elcarlo Edwards’s motion for an order directing

prison officials to pay the remainder of the filing fee in this case from plaintiff’s release account

is DENIED.




               Entered this 15th day of February, 2019.

                                      BY THE COURT:

                                      /s/

                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
